October 19, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             WILLIAM H. POFF AND JULIA A. POFF, Appellants

NO. 14-16-00603-CV                     V.

          CYPRESS FOUR PROPERTY VENTURES LLC, Appellee
                 ________________________________

      This cause, an appeal from the judgment in favor of appellee, Cypress Four
Property Ventures LLC, signed May 23, 2016, was heard on the transcript of the
record. We VACATE the trial court’s judgment and DISMISS the case.

      We further order this decision certified below for observance.